CADENA, C.J.,
concurring and dissenting in part.
I agree that the conviction should be reversed, but I cannot agree that the prosecutor’s charge that appellant and his counsel wanted to “perpetrate” a “myth” upon the jury can be categorized as a “fair answer” to the argument of appellant’s counsel.
In making the argument which the State insists it fairly answered, counsel for appellant stayed within the record and was properly commenting on the inconsistent statements which had been made by the complaining witness. The “fair answer” of the prosecution, on the other hand, went entirely outside the record. Such personal and gratuitous attacks on opposing counsel should not be tolerated. Such tactics cannot possibly be accurately described as “fair.”
Since the prosecutor’s argument was not invited and not supported by the evidence it was improper. Unjustified attacks on opposing counsel have always been considered with extreme disfavor by our Court of Criminal Appeals and have resulted in reversals even in cases where the trial court has instructed the jury to disregard such improper statements. Bell v. State, 614 S.W.2d 122 (Tex.Crim.App.1981). The prejudicial effect of such improper prosecu-torial tactics is increased where the trial court, by overruling an objection as did the *310trial court m this case, indicates to the jury that such arguments are proper. See generally, Gomez v. State, 704 S.W.2d 770 (1985).
Nor would I bestow approval on the attempt by the State to drag in hearsay concerning an alleged statement by Victor Juarez under the guise of laying the predicate for impeachment of the defense witness, Ibarra, and then nonchalantly abandoning the purported attempt to impeach and not calling Juarez to testify. The prosecutor’s tactic clearly served to indicate to the jury that Juarez had made the statement which was highly prejudicial to appellant’s defensive theory.